DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
two or more edges
first, second, third, fourth, fifth, sixth, seventh liquid cold plates
first, second, third, fourth, fifth, sixth, seventh, eighth, ninth, and tenth thermal contact regions
one or more seventh liquid cold plates in thermal contact with the one or more second heat pipes at a ninth thermal contact region opposite to the seventh thermal contact region; and one or more eight liquid cold plates in thermal contact with the one or more second heat pipes at a tenth thermal contact region opposite to the eighth thermal contact region
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 52f.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 53cn, 53cn+1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
CN 111200173 A (hereinafter CN’173 – translation attached and relied upon below).
With respect to claims 1 and 9, CN’173 teaches a battery system (Figures 1-3), comprising:
one or more battery packs (102);
a thermal management system to cool the one or more battery packs, the thermal management system including:
- a heat pipe (103) arrangement that includes a plurality of heat pipes (103), having a planar configuration, in thermal contact with the one or more battery packs (102) to draw heat therefrom (as illustrated); and
- a heat sink (200) arrangement that includes a plurality of heat sinks (200), in thermal contact with two or more edges of the heat pipe (103) arrangement, to dissipate heat away from the heat pipe (103) arrangement.
With respect to claims 2 and 10, CN’173 teaches wherein the heat pipe (103) arrangement comprises:
one or more first heat pipes (103) in thermal contact with the one or more battery packs (102) at a first thermal contact region (as illustrated); and
one or more second heat pipes (103) in thermal contact with the one or more battery packs (102) at a second thermal contact region opposite to the first thermal contact region (as illustrated in Figure 3).
With respect to claims 3 and 11, CN’173 teaches wherein the heat sink arrangement comprises:
one or more first liquid cold plates (200) in thermal contact with the one or more first heat pipes (103) at a third thermal contact region; and
one or more second liquid cold plates (200) in thermal contact with the one or more first heat pipes (103) at a fourth thermal contact region (Figure 3).
With respect to claims 4 and 12, CN’173 teaches wherein the heat sink arrangement comprises:
one or more third liquid cold plates (200) in thermal contact with the one or more first
heat pipes (103) at a fifth thermal contact region opposite to the third thermal contact region; and
one or more fourth liquid cold plates (200) in thermal contact with the one or more first heat pipes (103) at a sixth thermal contact region opposite to the fourth thermal contact region (Figure 3).   Limitations recited in claims 4 and 12 are mere duplication of parts: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).  MPEP 2144.06B.
	With respect to claims 5 and 13, the claim describes operational conditions and do not Iimit the invented apparatus. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQZd 1429, 1431-32 (Fed. Cir. 1997), see also In re Swinehad, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). ''Apparatus claims cover what a device is, not what a device does.'' Hewlett-packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  MPEP 2114.
With respect to claims 6 and 14, CN’173 teaches wherein the heat sink arrangement comprises:
one or more fifth liquid cold plates (200) in thermal contact with the one or more second heat pipes (103) at a seventh thermal contact region; and
one or more sixth liquid cold plates in thermal contact with the one or more second heat pipes at an eighth thermal contact region. Limitations recited in claims 6 and 14 are mere duplication of parts: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).  MPEP 2144.06B.
With respect to claims 7 and 15, CN’173 teaches wherein the heat sink arrangement comprises:
one or more seventh liquid cold plates (200) in thermal contact with the one or more second heat pipes (103) at a ninth thermal contact region opposite to the seventh thermal contact region; and
one or more eight liquid cold plates (200) in thermal contact with the one or more second heat pipes (103) at a tenth thermal contact region opposite to the eighth thermal contact region.  Limitations recited in claims 7 and 15 are mere duplication of parts: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).  MPEP 2144.06B.
With respect to claims 8 and 16, the claim describes operational conditions and do not Iimit the invented apparatus. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQZd 1429, 1431-32 (Fed. Cir. 1997), see also In re Swinehad, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). ''Apparatus claims cover what a device is, not what a device does.'' Hewlett-packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  MPEP 2114.
With respect to claim 17, CN’173 teaches a method of cooling one or more battery packs (102) of a battery system (Figures 1-3), the method comprising:
placing a heat pipe (103) arrangement that includes a plurality of heat pipes (103) having a planar configuration in thermal contact with the one or more battery packs (102) (as illustrated in Figure 3) to draw heat therefrom; and placing a heat sink (200) arrangement that includes a plurality of heat sinks (200) in thermal contact with two or more edges of the heat pipe (103) arrangement, to dissipate heat away from the heat pipe arrangement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/							10/17/2022Primary Examiner, Art Unit 1725